DETAILED ACTION
The following is a notice of allowance in response to Applicant’s response filed August 12, 2022.   Applicant’s August 12th amendment amended claims 1, 9 and 17.  Currently Claims 1, 3-9 and 11-20 are pending and allowed herein.  Claims 1, 9 and 17 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The 35 U.S.C. 101 rejection of claims 1, 3-9 and 11-20 in the previous office action is withdrawn in response to Applicant's response.

Response to Arguments
Applicant’s arguments, see Last Paragraph, Page 11, Paragraph 1, Page 12, filed August 12, 2022, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 of claims 1, 3-9 and 11-20 has been withdrawn. 





ALLOWANCE
The following is a notice of allowance in response to Applicant’s response filed August 12, 2022.  Currently Claims 1, 3-9 and 11-20 are pending and allowed herein.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art fail to teach or suggest either singularly or in combination a system and method for machine learning model training outliers, comprising: providing a cloud service to update updating a machine learning model for a business unit such that a key performance indicator (KPI) of the business unit meets a predetermined KPI goal, by: determining a numerically quantified metric improvement goal based on a standard unit value that represents a correlation between the KPI and a metric of the machine learning model; generating a plurality of scored transactions comprising a determined metric value for each of a corresponding plurality of transactions generated for the machine learning model, wherein the determined metric value is associated with the numerically quantified metric improvement goal; identifying a plurality of preliminary outliers from the plurality of scored transactions based on a derived cut-off value for the determined metric value; deleting the plurality of preliminary outliers; identifying a plurality of training outliers from a plurality of remaining transactions, wherein the remaining transactions comprise the transactions remaining after deleting the preliminary outliers, and wherein training the machine learning model with the training outliers influences the numerically quantified metric improvement goal; generating re-training data by re-labeling the plurality of training outliers with a plurality of predetermined labels corresponding to the plurality of training outliers; and re-training a classifier of the machine learning model with the re-training data, wherein the re-trained classifier meets the numerically quantified metric improvement goal; and providing the updated machine learning model to meet the KPI as recited in independent Claims 1, 9, and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boss et al. U.S. Patent No. 10331437 / 20190012167 discloses a system for improving software development KPIs utilizing a trained machine learning model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623